NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE JESUS GARCIA MENERA,                        No.   20-71477

                Petitioner,                      Agency No. A095-789-211

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Jose Jesus Garcia Menera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal,

relief under the Convention Against Torture (“CAT”), and cancellation of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Garcia

Menera failed to establish the harm he fears would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

his withholding of removal claim fails.

      In light of this disposition, we need not reach Garcia Menera’s remaining

contentions regarding his withholding of removal claim. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide

issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Garcia Menera failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to review the agency’s discretionary determination that

Garcia Menera did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.


                                          2                                  20-71477
§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    20-71477